Citation Nr: 1512097	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-45 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel





INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  Thereafter, he served in the Army Reserves from July 1979 to March 1985 with unknown periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

It is noteworthy that these issues were previously before the Board in January 2014 where the issues were characterized as whether new and material evidence had been submitted to reopen these claims.  That is, the issues were previously denied in unappealed September 2002 rating decisions.  The Board remanded the matter in January 2014 for, among other things, potentially missing service department records.  On remand, additional service records, to include personnel records, were found and associated with the Veteran's claims folder.  They are relevant to the claims on appeal here in that they confirm the Veteran's periods of Reserve service.  They existed at the time of the RO's September 2002 denial, but were not considered at that time.  When VA receives or associates with the claims file relevant official service department records that existed and had not been previously associated with the claims file when VA first decided a claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  In light of the newly obtained service records, the claims will be reconsidered anew and need not be "reopened" with the submission of new and material evidence.  The issues have been appropriately recharacterized above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.




REMAND

The Board previously remanded these claims in January 2014 for further development, to include confirming the Veteran's current address, and obtaining any and all relevant private treatment records identified by the Veteran.

The RO/AMC contacted the Veteran in March 2014 to confirm his address.  It is unclear from the form whether the address listed at the top of the page, which was the address of record at the time, was confirmed or not.  The January 2015 Supplemental Statement of the Case (SSOC) sent to this address was returned as undeliverable.  

In contrast, the Veteran was sent notice to a different address in October 2014 by the VA Medical Center (VAMC) of VA examinations scheduled for him in connection with his claims.  This notice was not returned as undeliverable and, indeed, the Veteran appeared for these VA examinations in December 2014.  

Accordingly, it appears while the VAMC had the correct, updated address, the RO/AMC did not.  It must be presumed, then, that the Veteran did not receive a June 2013 letter sent by the RO/AMC requesting the Veteran to provide necessary authorization for the RO/AMC to obtain and associate with the record all identified private treatment records as directed by the Board's prior remand.  Corrective action is necessary.  The RO/AMC must also take this opportunity to obtain recent VA outpatient treatment records from July 2010 to the present.

The prior Remand also directed the RO/AMC to obtain any missing Reserves records.  The Veteran's military personnel records were obtained confirming his periods of service to include active duty from July 1976 to July 1979 and Reservist duty from July 1979 to March 1985.  It is still unclear, however, what periods from 1979 to 1985 where ACDUTRA or INACDUTRA.  The question is particularly relevant as to these claims as the military records reflect chest pain complaints as early as 1980 and diagnoses of sinusitis and tachycardia as early as December 1982.  The RO/AMC must make efforts to confirm the Veteran's periods of ACDUTRA and/or INACDUTRA.
The Veteran was afforded VA examinations in December 2014 where the examiner diagnosed the Veteran with non-obstructive/non-ischemic coronary artery disease, asthma, and allergic rhinitis.  None of these disorders were found likely due to service, but the Board finds the opinions inadequate as they were based on incomplete and inaccurate factual premises.  For example, the examiner noted allergic rhinitis since May 2001 and, therefore, not attributable to service.  The examiner did not reconcile this with the fact that the Veteran was diagnosed with "mild sinusitis" in December 1982.  Similarly, while the examiner noted chest pain treatment in 1980, the examiner did not note or consider the Veteran's diagnosis of tachycardia in 1982 in rendering the opinion.  Service treatment records also confirm a January 1977 car accident, during the Veteran's active duty, resulting in a head injury with subsequent complaints of dizziness.  The Veteran believes the car accident contributed or aggravated his allergic rhinitis.  This aspect of the claim was not addressed by the examiner at all. For these reasons, and in light of missing records, new VA examinations are indicated below.

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC, Army Reserves, or any other appropriate Federal Agency for purposes of confirming the Veteran's periods of ACDUTRA and INACDUTRA from July 1979 to March 1985.  All efforts to obtain these records, to include follow-up requests, should be well documented and all federal agencies are required to provide a negative response if records are unavailable.

2.  Using the updated address found on the VAMC system, which was used to contact the Veteran in October 2014 for his VA examinations, send the Veteran a letter once again asking him to identify any VA or non-VA treatment for his allergic rhinitis or heart disorder since July 2010 and ask the Veteran to either provide the private treatment records or provide a signed release form for the VA to obtain them on his behalf.  If any private records are identified, the RO/AMC must make two attempts to obtain them unless the first attempt demonstrates that further attempts would be futile.  If private medical records are identified but not obtained, then the RO/AMC should inform the Veteran (1) of the identity of the records sought, (2) of the steps taken to obtain them, (3) that the claim will be rated based on the evidence available, and (4) that if the records are later obtained or submitted, the claim may be readjudicated.  Regardless of the Veteran's response, obtain VA treatment records for the Veteran dated from July 2010 to the present.  All attempts to obtain these records must be associated with the claims file.

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate VA examination(s) to determine the Veteran's current diagnoses related to the heart and sinuses, to include coronary artery disease and allergic rhinitis. 

The examiner should be informed of the Veteran's confirmed periods of active duty, ACDUTRA, and/or INACDUTRA.

The examiner(s) is asked to identify any and all diagnoses found related to the Veteran's allergic rhinitis claim and heart disorder claim. As to each diagnosis rendered, the examiner(s) is asked to opine as to the following: 

* What is the approximate date of onset for any diagnosed sinus-related disorder, to include allergic rhinitis?  In rendering this opinion, the examiner is asked to consider and reconcile a November 1978 treatment record indicating tonsillitis, a December 1982 record indicating mild sinusitis, and 2001 treatment for allergic rhinitis.  
* What is the approximate date of onset for any diagnosed heart-related disorder, to include tachycardia and/or coronary artery disease? In rendering this opinion, the examiner is asked to consider and reconcile a December 1982 examination report noting pleuritic chest pain in 1980 and tachycardia. 
* For any diagnosed sinus-related disorder, to include sinusitis and allergic rhinitis, is the disorder at least as likely as not (50 percent probability or more) caused by a period of active duty or ACDUTRA service, or otherwise related to a period of active duty or ACDUTRA service in light of in-service complaints and treatment?  In rendering this opinion, the examiner is also asked to address the Veteran's contention that the in-service January 1977 car accident and resulting head injury is related to his sinus problems.
* For any diagnosed heart-related disorder, is the disorder at least as likely as not (50 percent probability or more) caused by a period of active duty or ACDUTRA service, or otherwise related to a period of active duty or ACDUTRA service in light of in-service complaints and treatment?

The claims folder must be reviewed by the examiner and the examiner is directed to consider the Veteran's lay statements and description of in-service injuries, military records documenting treatment and diagnoses, the medical and lay evidence of continuous symptoms and treatment since service.

The examiner must provide a complete rationale for any opinion expressed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

